SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 12,2008 Charter Communications Holdings, LLC Charter Communications Holdings Capital Corporation CCH II, LLC CCH IICapital Corp. CCO Holdings, LLC CCO Holdings Capital Corp. (Exact name of registrants as specified in their charters) Delaware (State or Other Jurisdiction of Incorporation or Organization) 333-77499 43-1843179 333-77499-01 43-1843177 333-111423 03-0511293 333-111423-01 13-4257703 333-112593 86-1067239 333-112593-01 20-0259004 (Commission File Number) (I.R.S. Employer Identification Number) 12405 Powerscourt Drive St. Louis, Missouri 63131 (Address of principal executive offices including zip code) (314) 965-0555 (Registrants' telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS On December 12, 2008, Charter Communications, Inc. ("Company"),the indirect parent company of Charter Communications Holdings, LLC, Charter Communications Holdings Capital Corporation, CCH II, LLC, CCH II Capital Corp., CCO Holdings, LLC and CCO Holdings Capital Corp., announced that it has asked its long-standing financial advisor, Lazard LLC, to initiate discussions with the Company's bondholders about financial alternatives to improve the Company's balance sheet A copy of the press release announcing such discussions is attached as Exhibit 99.1. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS A copy of the press release announcing the retention of Lazard LLC is attached. Exhibit Number Description 99.1 Press release announcing the retention of Lazard LLC (Incorporated by reference to Exhibit 99.1 to the current report on Form 8-K of Charter Communications, Inc. filed on December 15, 2008 (File No. 000-27927)). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, Charter Communications Holdings, LLC, Charter Communications Holdings Capital Corporation, CCH II, LLC, CCH II Capital Corp., CCO Holdings, LLC, and CCO Holdings Capital Corp. have duly caused this current report to be signed on its behalf by the undersigned, thereunto duly authorized. Charter Communications Holdings, LLC Registrant By: CHARTER COMMUNICATIONS, INC., Sole Manager Dated:December 15 By:/s/ Kevin D. Howard Name: Kevin D. Howard Title: Vice President, Controller andChief Accounting Officer Charter Communications Holdings Capital Corporation Registrant Dated:December 15, By:/s/ Kevin D. Howard Name: Kevin D. Howard Title: Vice President, Controller andChief Accounting Officer CCH II, LLC Registrant By: CHARTER COMMUNICATIONS, INC., Sole Manager Dated:December 15, 2008 By:/s/ Kevin D. Howard Name: Kevin D. Howard Title: Vice President, Controller andChief Accounting Officer CCH II Capital Corp. Registrant Dated:December 15, By:/s/ Kevin D. Howard Name: Kevin D. Howard Title: Vice President, Controller andChief Accounting Officer CCO Holdings, LLC Registrant By: CHARTER COMMUNICATIONS, INC., Sole Manager Dated:December 15, 2008 By:/s/ Kevin D. Howard Name: Kevin D. Howard Title: Vice President, Controller andChief Accounting Officer CCO Holdings Capital Corp. Registrant Dated:December 15, By:/s/ Kevin D. Howard Name: Kevin D. Howard Title: Vice President, Controller andChief Accounting Officer Exhibit Index Exhibit Number Description 99.1 Press release announcing the retention of Lazard LLC (Incorporated by reference to Exhibit 99.1 to the current report on Form 8-K of Charter Communications, Inc. filed on December 15, 2008 (File No. 000-27927)).
